DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. [US 2016/0233747] in view of KOBAYASHI [US JP 06153427A].
Claim 1, Aso et al. disclosers a  rotor [100] comprising: a yoke [4] portion that is formed annularly; and a magnet portion [5] integrated with the yoke portion [paragraph 0076], wherein the yoke portion includes a first inner circumferential surface [44], a second inner circumferential surface [45] adjacent to the first inner circumferential surface [44] and having a radius larger than a radius of the first inner circumferential surface, and a third inner circumferential surface [the portion of 45 near 7, as 45 is tapered, the further away you travel from where surfaces 44 and 45 meet, the inner circumference increases] adjacent to the second inner circumferential surface [45] and having a radius larger than both of the radius of the first inner circumferential surface [44] and the radius of the second inner circumferential surface [45; see annotated figure below]. 

    PNG
    media_image1.png
    561
    652
    media_image1.png
    Greyscale

Aso et al. fails to teach that the yoke portion includes a first step formed between the first inner circumferential surface and the second inner circumferential surface and the yoke portion includes a second step formed between the second inner circumferential surface and the third inner circumferential surface.
KOBAYASHI teaches a rotor [figures 1-5] comprising a yoke [5] that is annularly formed and permanent magnets [2] wherein the yoke includes three different interior circumference [figure 2] wherein the yoke portion includes a first step formed between the first inner circumferential surface [6a top] and the second inner circumferential surface 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotor of Aso et al. from the disclosed tapered inner circumferential surface to having a step-like circumferential surface as taught by KOBAYASHI so that the yoke portion includes a first step formed between the first inner circumferential surface and the second inner circumferential surface and the yoke portion includes a second step formed between the second inner circumferential surface and the third inner circumferential surface in since simple substitution of one known element for another [a step-like transition between diameters for a tapper transition between diameters], producing a predictable result, renders the claim obvious.
Claim 4, Aso et al. as modified discloses the rotor according to claim 1, with the exception of  a difference between the radius of the first inner circumferential surface and the radius of the second inner circumferential surface is 0.1 mm or more in a radial direction of the rotor.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the radius of the first inner circumferential surface and the radius of the second inner circumferential surface since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 5, Aso et al. discloses the rotor according to claim 1, with the exception of  a difference between the radius of the second inner circumferential surface and the radius of the third inner circumferential surface is 0.1 mm or more in a radial direction of the In re Aller, 105 USPQ 233.
Claim 6, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the first inner circumferential surface is a surface extending in parallel with an axial direction of the rotor [figure 3A and 3B]. 
Claim 7, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the first inner circumferential surface is an inner circumferential surface formed on an end portion of the yoke portion in an axial direction of the rotor [figures 3a and 3b]. 
Claim 8, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the third inner circumferential surface [near 7] is formed like a tapered shape so as to gradually widen in a direction opposite to the second inner circumferential surface [figure 3b]. 
Claim 9, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the yoke portion is a thermoplastic resin containing a soft magnetic material as a main component [paragraph 0016]. 
Claim 10, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the yoke portion is a thermoplastic resin containing a ferrite magnet as a main component [paragraph 0016].

Claim 12, Aso et al. as modified discloses the rotor according to claim 1, wherein Aso et al. discloses that the magnet portion [5] is a thermoplastic resin containing a rare earth magnet [3, paragraph 0076] as a main component. 
Claim 13, Aso et al. as modified discloses an electric motor [400; figure 6] comprising the rotor according to claim 1. 
Claim 14, Aso et al. as modified discloses an air conditioner [500; figure 7] comprising: an indoor unit; and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes the electric motor according to claim 13. 
Claim 15, a method for manufacturing a rotor including an annular yoke portion having a first inner circumferential surface, a second inner circumferential surface adjacent to the first inner circumferential surface, and a third inner circumferential surface adjacent to the second inner circumferential surface, the method comprising the steps of: forming the first inner circumferential surface, the second inner circumferential surface having a radius larger than a radius of the first inner circumferential surface, and the third inner circumferential surface having a radius larger than both of the radius of the first inner circumferential surface and the radius of the second inner circumferential surface, by injecting a thermoplastic resin into a mold including a runner into which the thermoplastic resin is injected and a molding portion to mold the thermoplastic resin into the yoke portion; and separating a first part formed in the runner from a second part formed in the 
Claim 16, the method according to claim 15, wherein in the separating of the first part formed in the runner from the second part formed in the molding portion, the first step and the second step serve as a fulcrum and an action point in an interior of the annular yoke is obvious in the product structure of Aso et al. in view of KOBAYASHI as outlined in claims 1, 11 and 12 above.

Response to Arguments
Applicant’s arguments, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 and 4-16 have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOBAYASHI [US JP 06153427A] as applied above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837